DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2022 has been entered.
Claims 66 and 68-83 are currently under consideration.  The Office acknowledges the amendments to claims 66, 68, 69, 71, 74, and 79, as well as the cancellation of claim 67, and the addition of new claims 80-83.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 66 and 68-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghajar et al. (U.S. Pub. No. 2015/0051508 A1; hereinafter known as “Ghajar”).
Regarding claim 66, Ghajar discloses a method for assessing neurological function in a subject (Abstract; [0007]), comprising: presenting a first stimulus to the subject on a display 106, the first stimulus being selected from a group consisting of a saccades task, a box task, a circle task, and a reading task ([0035]; circular path; [0066]; saccades); tracking eye movement of the subject in response to the first stimulus using an eye tracking camera 104 ([0035]); assessing eye conjugacy of the subject during the first stimulus ([0062]; [0068]); presenting a second stimulus to the subject after the first stimulus, the second stimulus being different than the first stimulus, tracking eye movement of the subject in response to the second stimulus, assessing eye conjugacy of the subject during the second stimulus, and comparing eye conjugacy of the subject from the first stimulus to eye conjugacy of the subject from the second stimulus ([0010], [0083]-[0084]: comparing with predetermined baseline, which may be from a previous test; thus, the previous test may be the first stimulus; [0012]-[0014], [0086]-[0089]: distraction/stressor presented to the subject, which is a second stimulus different than the first stimulus).
Regarding claims 68-78, Ghajar discloses the broadest reasonable interpretation of these claims.  Independent claim 66 recites presenting a first stimulus selected from a saccades task, a box task, a circle task, and a reading task.  While claims 68-78 further specify what the box task, the circle task, the reading task, and the saccades task comprise, they do not require that the claimed method performs these tasks.  As detailed supra, Ghajar discloses at least a generic saccades task and a generic circle task.  Thus, where the claims further specify what the box task is, Ghajar still anticipates the claims because it teaches a saccades task and/or a circle task; where the claims further specify what the circle task is, Ghajar still anticipates the claims because it teaches a saccades task; where the claims further specify what the reading task is, Ghajar still anticipates the claims because it teaches a saccades task and/or a circle task; and where the claims further specify what the saccades task is, Ghajar still anticipates the claims because it teaches a circle task.
Regarding claim 79, Ghajar discloses that assessing eye conjugacy of the subject during the first stimulus and the second stimulus comprises calculating a single metric to express a level of pupil disconjugacy during each of the first stimulus and the second stimulus ([0084]; [0086]; [0089]).

Allowable Subject Matter
Claims 80-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests presenting a reading task to the subject as the first stimulus in such a method for assessing and comparing eye conjugacy of a subject.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791